{¶ 25} Although this case originated as one of consumer protection, it has regrettably deteriorated to a battle over attorney's fees. In particular, it is a battle of attorney's delays, maneuvers, and "one-ups-manship" to justify higher and higher fees. We cannot justify hiring experts at $160.00 an hour to justify our fees.
 {¶ 26} The cross-assignment of error addresses the computation of hours. After a review of the record, there does not appear to be any testimony specifically relating to the court's determination that 250 hours was fair and reasonable. Therefore, I would reverse and remand, thereby instructing the trial court to make a determination based on the testimony as to the hourly fee and the total hours expended for prosecuting the "lemon law" violation.
 {¶ 27} I concur in the balance of the majority opinion.